Exhibit 10.18.4

OLD DOMINION FREIGHT LINE, INC.

DIRECTOR PHANTOM STOCK AWARD AGREEMENT

THIS PHANTOM STOCK AWARD AGREEMENT (the or this “Agreement”), made effective as
of the              day of                          20         (the “Grant
Date”), between Old Dominion Freight Line, Inc., a Virginia corporation (the
“Company”), and ____________________, a Director of the Company (the
“Participant”).

R E C I T A L S:

In furtherance of the purposes of the Old Dominion Freight Line, Inc. Director
Phantom Stock Plan, as it may be hereafter amended and/or restated (the “Plan”),
and in consideration of the services of the Participant and such other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Participant, intending to be legally bound,
hereby agree as follows:

ARTICLE 1. INCORPORATION OF PLAN. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, a copy of which is delivered herewith or
has been previously provided to the Participant and the terms of which are
incorporated herein by reference. In the event of any conflict between the
provisions in the Agreement and those of the Plan, the provisions of the Plan
shall govern. Unless otherwise defined herein, capitalized terms in this
Agreement shall have the same definitions as set forth in the Plan.

ARTICLE 2. GRANT OF AWARD. The Company hereby grants to the Participant pursuant
to the Plan, as a matter of separate inducement and agreement in connection with
his service with the Company, and not in lieu of any salary or other
compensation for his services (the “Award”), a total of                         
shares of Phantom Stock (the “Phantom Stock”), subject to the terms,
restrictions, and other conditions of this Agreement and the Plan.

ARTICLE 3. VESTING OF AWARD; FORFEITURE. Subject to the provisions of this
ARTICLE 3, the Award shall vest on the earlier to occur of the following:

3.1. the earlier of (a) the one-year anniversary of the Grant Date or (b) the
date of the first annual meeting of shareholders that occurs after the Grant
Date, provided that the Participant is still in service as a Director on such
earlier date;

3.2. the date of a Change of Control, provided that the Participant is still in
service as a Director on such date; or

3.3. the date of the Participant’s death or Total Disability, provided that the
Participant is still in service as a Director on such date.

If the Award is not vested on the date of the Participant’s termination of
service as a Director of the Company for any reason, the Award shall be
forfeited, no payment shall be made with respect to the unvested portion of the
Award on the Settlement Date or any time thereafter, and



--------------------------------------------------------------------------------

the Participant shall have no further rights with respect to the Award to the
extent unvested. In addition, if the Participant is removed as a Director by the
shareholders of the Company for cause (as determined under applicable state
law), then the Participant shall forfeit the Award, whether vested or unvested,
shall have no right to payment with respect to the Award and shall have no
further rights related to the Award.

ARTICLE 4. SETTLEMENT OF AWARD.

4.1. General Settlement Terms. If the Award is vested on the Settlement Date and
is not otherwise forfeited pursuant to ARTICLE 3, the Award shall become payable
as of the Settlement Date. The Settlement Date shall be the date of the
Participant’s termination of service as a Director for any reason (including but
in no way limited to termination of service due to death or Total Disability),
provided, however, that any such termination of service shall also constitute a
“separation from service” under Code Section 409A. On the Settlement Date, the
Participant shall be entitled to receive an amount for each share of Phantom
Stock awarded to the Participant with respect to the portion of the Award which
had vested as of the Settlement Date equal to the Fair Market Value of a share
of Common Stock on the Settlement Date, less any required withholding. Subject
to Section 4.2 of this Agreement and the terms of the Plan, such amount shall be
paid in cash to the Participant in twenty-four substantially equal monthly
installments commencing as of the first day of the calendar month next following
the Settlement Date. In the event an amount becomes payable pursuant to this
ARTICLE 4 on account of the Participant’s termination of service due to death,
or the Participant becomes entitled to receive an amount pursuant to this
ARTICLE 4 and he dies prior to receiving any or all of the amounts to which he
is due, then the amounts payable pursuant to this ARTICLE 4 shall be made to the
beneficiary or beneficiaries (which may include individuals, trusts or other
legal entities) designated by the Participant on a form acceptable to the
Administrator and filed with the Administrator prior to his death (the
“Beneficiary Designation Form”). If the Participant fails to designate a
beneficiary or fails to file the Beneficiary Designation Form with the
Administrator prior to his death, such amounts shall be made to his estate. If a
named beneficiary entitled to receive payments pursuant to the Beneficiary
Designation Form dies at a time when additional payments still remain to be
paid, then such remaining payments shall be paid to the other primary
beneficiary or beneficiaries named by the Participant who shall then be living
or in existence, if any; otherwise to the contingent beneficiary or
beneficiaries named by the Participant who shall then be living or in existence,
if any; otherwise to the estate of the Participant.

4.2. Small Payments. Notwithstanding the provisions of Section 4.1, in the event
the amount to be paid to or on behalf of the Participant pursuant to Section 4.1
in settlement of the Award shall be no greater than the applicable dollar amount
under Code Section 402(g)(i)(B) (and such payment is otherwise in accordance
with Reg. 1.409A-3(j)(4)(v)), such amount shall be paid to the Participant or
his beneficiary, as the case may be, in a single lump sum payment as soon as
practicable following the Settlement Date.

ARTICLE 5. NO RIGHT TO AWARDS OR CONTINUED SERVICE. Neither the Participant nor
any other person shall have any claim or right to be granted an

 

2



--------------------------------------------------------------------------------

Award. Under no circumstances shall the terms of the Plan or this Agreement
constitute a contract of continuing service to the Company or in any manner
obligate the Company to continue the services of the Participant, nor shall the
Plan affect any right which the Company or its shareholders may have to elect or
remove Directors. Except as otherwise provided in the Plan or this Agreement,
all rights of the Participant with respect to an Award shall terminate upon
termination of service as a Director.

ARTICLE 6. NONTRANSFERABILITY OF AWARD. The Award shall not be transferable
other than by will or the laws of descent and distribution and may be realized,
during the lifetime of the Participant, only by the Participant or by his
guardian or legal representative. No Award or interest or right therein shall be
liable for the debts, contracts or engagements of the Participant or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law, by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

ARTICLE 7. REPRESENTATIONS AND WARRANTIES OF PARTICIPANT. The Participant
represents and warrants to the Corporation that:

7.1. Agrees to Terms of the Plan and Agreement. The Participant has received a
copy of the Plan, has read and understands the terms of the Plan and this
Agreement, and agrees to be bound by their terms and conditions.

7.2. Access to Information. The Participant has had access to all information
regarding the Company and its present and prospective business, assets,
liabilities and financial condition that the Participant reasonably considers
important in connection with the Award, and the Participant has had ample
opportunity to ask questions of the Company’s representatives concerning such
matters.

7.3. Understanding of Risks. The Participant is fully aware of: (i) the highly
speculative nature of the future Fair Market Value of the shares of Common
Stock; (ii) the financial hazards involved in a benefit tied to the future Fair
Market Value of the Common Stock; (iii) the qualifications and backgrounds of
the management of the Company; and (iv) the tax consequences of participating in
the Plan.

7.4. Tax Consequences. The Company has made no warranties or representations to
the Participant with respect to the tax consequences (including, but not limited
to, income tax consequences) related to the transactions contemplated by this
Agreement, and the Participant is in no manner relying on the Company or its
representatives for an assessment of such tax consequences. The Participant
acknowledges that he has been advised that he should consult with his own
attorney, accountant, and/or tax advisor regarding the decision to enter into
this Agreement and the consequences thereof. The Participant also acknowledges
that the Company has no responsibility to take or refrain from taking any
actions in order to achieve a certain tax result for the Participant.

 

3



--------------------------------------------------------------------------------

ARTICLE 8. DIVIDEND EQUIVALENTS. If the Award is outstanding as of the record
date for determination of the shareholders of the Company entitled to receive a
cash dividend on its outstanding shares of Common Stock, the Participant shall
be entitled to a cash payment in an amount equal to (a) the per share amount of
such dividend, multiplied by (b) the number of outstanding shares of Phantom
Stock awarded, which amount shall be payable in accordance with the terms of
ARTICLE 4 herein.

ARTICLE 9. MISCELLANEOUS.

9.1. This Agreement may be executed in one or more counterparts, all of which
taken together will constitute one and the same instrument.

9.2. Subject to the terms of the Plan and this Agreement, the terms of this
Agreement may only be amended, modified or waived by a written agreement
executed by both of the parties hereto. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
Applicable Laws or changes to Applicable Laws (including but in no way limited
to Code Section 409A) or as otherwise provided in the Plan.

9.3. The validity, performance, construction and effect of this Agreement shall
be governed by and construed in accordance with the laws of the State of North
Carolina without regard to the conflict of laws thereof, except as superseded by
applicable federal law. Any action, special proceeding or other proceeding with
respect to this Agreement shall be brought exclusively in the federal or state
courts of the State of North Carolina, and by execution and delivery of this
Agreement, the Participant and the Company irrevocably consent to the exclusive
jurisdiction of those courts and the Participant hereby submits to personal
jurisdiction in the State of North Carolina. The Participant and the Company
irrevocably waive any objection, including any objection based on lack of
jurisdiction, improper venue or forum non conveniens, which either may now or
hereafter have to the bringing of any action or proceeding in such jurisdiction
in respect to this Agreement or any transaction related hereto.

9.4. This Agreement and the Plan constitute the entire agreement between the
parties hereto with respect to the Award granted herein.

9.5. Except as otherwise herein provided and subject to the terms of the Plan,
this Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns, and of Participant and Participant’s
executors, administrators, personal representatives and beneficiaries.

9.6. The Participant shall not have any rights of a shareholder solely due to
the grant or settlement of the Award or participation in the Plan (except as may
be otherwise provided with respect to dividend equivalent rights under ARTICLE 8
herein).

9.7. The authority to construe and interpret this Agreement and the Plan, and to
administer all aspects of the Plan, shall be vested in the Administrator, and
the Administrator shall have all powers with respect to this Agreement as are
provided in the

 

4



--------------------------------------------------------------------------------

Plan. Any interpretation of this Agreement by the Administrator and any decision
made by it with respect to this Agreement is final and binding.

9.8. Notwithstanding any other provision of the Plan to the contrary, the
Participant agrees that the Company may (subject to any Code Section 409A
considerations) reduce the amount of any payment otherwise payable to or on
behalf of a Participant in settlement of the Award by the amount of any
obligation of the Participant to or on behalf of the Company that is or becomes
due and payable, including without limitation, any obligation arising under the
Sarbanes-Oxley Act of 2002, and the Participant shall be deemed to have
consented to such reduction. Without in any way limiting the effect of the
foregoing, the Participant also agrees that any compensation payable to him
under the Plan or this Agreement (and any other compensation for service as a
Director) will be subject to any recoupment, “clawback” or similar written
policy adopted by the Board on or after the Effective Date of the Plan, as such
policy may be amended from time to time.

9.9. Whenever possible, each provision in the Plan and in this Agreement shall
be interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of the Plan or of this Agreement shall be held to be
prohibited by or invalid under Applicable Law, then (i) such provision shall be
deemed amended to, and to have contained from the outset such language as shall
be necessary to accomplish the objectives of the provision as originally written
to the fullest extent permitted by Applicable Law, and (ii) all other provisions
of the Plan and of this Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date.

 

OLD DOMINION FREIGHT LINE, INC. By:     Name:   Title:  

 

PARTICIPANT   Name:     Address:      

Social Security Number:        

 

5